SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF THE LISTED FUNDS: Deutsche Core Fixed Income Fund Deutsche Global Inflation Fund Deutsche GNMA Fund Deutsche High Income Fund Deutsche Global High Income Fund Deutsche Short Duration Fund Deutsche Strategic Government Securities Fund Deutsche Ultra-Short Duration Fund Deutsche Unconstrained Income Fund The following information replaces the disclosure in Part I: APPENDIX I-J – ADDITIONAL INFORMATION in the funds’ Statement of Additional Information: Fund Class CUSIP Number Deutsche Core Fixed Income Fund Class A 25155T775 Fiscal Year End: 10/31 Class B 25155T783 Class C 25155T791 Class R 25155T817 Class S 25155T403 Institutional Class 25155T825 Deutsche Global Inflation Fund Class A 25155T767 Fiscal Year End:9/30 Class B 25155T759 Class C 25155T742 Class S 25155T734 Institutional Class 25155T726 Deutsche GNMA Fund Class A 25155T718 Fiscal Year End: 9/30 Class C 25155T692 Class R 25155T304 Class R6 25155T429 Class S 25155T684 Institutional Class 25155T676 Deutsche High Income Fund Class A 25155T668 Fiscal Year End: 9/30 Class B 25155T650 Class C 25155T643 Class R 25155T205 Class R6 25155T460 Class S 25155T106 Institutional Class 25155T635 Deutsche Global High Income Fund Class A 25155T882 Fiscal Year End: 10/31 Class B 25155T809 Class C 25155T700 Class S 25155T601 Institutional Class 25155T502 Deutsche Short Duration Fund Class A 25155T627 Fiscal Year End: 9/30 Class B 25155T619 Class C 25155T593 Class R6 25155T452 Class S 25155T585 Institutional Class 25155T577 Deutsche Strategic Government Securities Fund Class A 25155T569 Fiscal Year End: 10/31 Class B 25155T551 Class C 25155T544 Class S 25155T536 Institutional Class 25155T528 Deutsche Ultra-Short Duration Fund Class A 25155T833 Fiscal Year End: 10/31 Class B 25155T841 Class C 25155T858 Class R6 25155T411 Class S 25155T866 Institutional Class 25155T874 Deutsche Unconstrained Income Fund Class A 25155T510 Fiscal Year End: 10/31 Class B 25155T494 Class C 25155T486 Class R6 25155T445 Class S 25155T478 Institutional Class 25155T437 Please Retain This Supplement for Future Reference March 20, 2015 SAISTKR-199
